DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher, SR. et al. (US Pub. No. 2016/0291445).
Regarding claims 1-2, 6-7 and 10-11, Fisher, SR. teaches a circuit board of a payload, comprising:
a substrate (58);
an inertial measurement unit (IMU) supported on a peninsula-like portion of the substrate and configured to measure a state of the payload, wherein only one side of the peninsula-like portion is attached to other portion of the substrate (para. 27, the IMU 86 unit is functionally connected to the printed circuit board 58);
wherein the payload is an imaging apparatus;

wherein the circuit board is fixedly attached to a rear cover of the payload (Fig. 6) [claims 6-7]; and 
an electronic speed control (ESC) (120) unit supported on the substrate, the ESC unit being connected to the IMU and an actuator, and the ESC unit being configured to control actuation of the actuator based on the state of the payload measured by the IMU (para. 37) [claim 10];
the IMU includes a gyroscope, an accelerometer, or an IMU controller (86)
the IMU controller is further configured to generate a motor control instructions based upon the state of the imaging apparatus (para. 37); and 
the ESC unit (120) is configured to further to control the actuation of the actuator according to the motor control instructions [claim 11].
Regarding claims 12 and 15-18, Fisher, SR. teaches an imaging apparatus, comprising:
an optical lens (22); and
a circuit board (6) including: 
a substrate (58);
an optical sensor (54) supported on the substrate and configured to be optically coupled to the optical lens to generate an image; and 
an inertial measurement unit (IMU) supported on a peninsula-like portion of the substrate and configured to measure a state of the imaging apparatus, wherein only one side of the peninsula-like portion is attached to other of portion of the substrate (the IMU is functionally connected to the printed circuit board 58, which is also a part of the flexible circuit board 6 –para. 27);
wherein the circuit board is fixedly attached to a rear cover of the imaging apparatus (Fig. 6) [claim 15];

wherein the ESC unit is integrated on the circuit board (para. 33) [claim 17];
the IMU includes a gyroscope, an accelerometer, or an IMU controller (86)
the IMU controller is further configured to generate a motor control instructions based upon the state of the imaging apparatus (para. 37); and 
the ESC unit (120) is configured to further to control the actuation of the actuator according to the motor control instructions [claim 18].
Regarding claims 19-20, Fisher, SR. teaches an unmanned aerial vehicle, comprising:
a payload (22);
a circuit board (6) including:
a substrate (58);
an inertial measurement unit (IMU) supported on a peninsula-like portion of the substrate and configured to measure a state of the payload, wherein only one side of the peninsula-like portion is attached to other portion of the substrate (the IMU is functionally connected to the printed circuit board 58, which is also a part of the flexible circuit board 6 –para. 27); and 
a stabilizing platform (16) configured to support and carry the payload, the stabilizing platform including:
a frame assembly (20, 24) configured to support the payload;
an actuator (28) configured to permit the frame assembly to carry the payload to move; and
an electronic speed control (ESC) unit (102) configured to control actuation of the actuator; 
.
Allowable Subject Matter
Claims 3-5, 8-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner




/MINH Q PHAN/            Primary Examiner, Art Unit 2852